DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-20 are deemed to have an effective filing date of October 1, 2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 170 (e.g., paragraph [0062] of originally-filed specification) and 228 (e.g., paragraph [0070] of originally-filed specification). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 530, 534, 536, 538 (e.g. paragraphs [00118]-[00128] of the originally-filed specification). While Fig. 5D illustrates a LOC event “532”, the drawings to not illustrate a flow block diagram with a step “532” as set forth in paragraph [00119] of the originally-filed specification.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Throughout the originally-filed specification, including the title and paragraphs [0001], [0003], [0006], [0009], [0043], Heading before [0045], [0048], [0059], [0061]-[0062], [0066]-[0067], [0089], heading before and paragraph [0095], [0102], [0108], [0110]-[0114], [0128], [00129], [00131], [00133]-[0134], [0141]-[0142], [0144]-[0146], and [0014].  
Appropriate correction is required.

Claims 3 and 14 are objected to because of the following informalities:  The recitation of “brady pause arrythmia” appears to be a typo as a dictionary definition for “arrythmia” could not be found.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-5, 9, 12-13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,032,206 to Farazi et al. (hereinafter referred to as “Farazi”) in view of US Patent Application Publication No. 2013/0096445 to Patel.
Regarding claim 1, Farazi discloses  computer implemented method, comprising: under control of one or more processors of a medical device, where the one or more processors are configured with specific executable instructions, obtaining motion data indicative of at least one of a posture or a respiration cycle (e.g., abstract: processor receiving a signal indicative of motion due to respiration); obtaining cardiac activity (CA) signals for a series of beats (e.g., column 1, lines 53-59: using the signal of motion to adjust a threshold value of a signal indicative of activity of the heart to detect an accurate heart rate and column 5, lines 41-45: In step 521, a signal indicative of electrical activity of the heart is sensed, such as an electrocardiogram signal); identifying whether a characteristic of interest (COI) from at least a first segment of the CA signals exceeds a COI limit (e.g., column 1, lines 14-20: Thresholding is one method for determining a patient’s heart rate and involves detecting when the R wave amplitude exceeds a predetermined threshold value – a COI limit); analyzing the motion data to determine whether at least one of the posture or respiration cycle at least in part caused the COI to exceed the COI limit (e.g., column 1, lines 23-37: an increase in amplitude can cause detection of portions of the ECG other than the R wave, resulting in spurious beat detections; or, a decrease in amplitude can cause missed detection of R waves, resulting in missed beat detections); and based on the analyzing operation, automatically adjusting a CA sensing parameter utilized by the medical device to detect R-waves in subsequent CA signals (e.g., column 5, lines 59-67: the signal indicative of motion is used to adjust the threshold value for the signal indicative of electrical activity of the heart (CA sensing parameter = threshold)). But, Farazi differs from the claimed invention in that it does not expressly disclose that an arrhythmia is detected based on a presence or absence of one or more of the R-waves in at least a second segment of the CA signals. However, the secondary reference to Patel teaches, in a related art: the classification of cardiac episodes, that an arrhythmia analyzer receives an EGM signal from memory 92 for analysis and searches the cardiac episode for presence of runs of consecutive R-waves and/or R-R intervals with alternating characteristics (e.g., paragraph [0100] of Patel); that modification to operation parameters may be made in response to the results of arrhythmia analysis by arrhythmia analyzer 98 (e.g., paragraph [0071] of Patel); and that episode classifier detects a treatable tachyarrhythmia based on the EGM e.g., the R-R intervals) (e.g., paragraph [0057] of Patel). Accordingly, one of ordinary skill in the art would have recognized the benefits of detecting an arrhythmia based on a presence of one or more of the R-waves in a second segment of the CA signals in view of the teachings of Patel. Consequently, one of ordinary skill in the art would have modified the computer implemented method of Farazi to include the step of detecting an arrythmia based on the presence of one or more R-waves in at least a second segment of the CA signals in view of the teachings of Patel that the presence of R-waves is used to analyze cardiac signals for arrhythmia as taught by Patel, and because the combination would have yielded predictable results.
Referring to claim 12, Farazi discloses a system comprising one or more processors (e.g., column 1, lines 60-63: system includes a motion sensor  and a processor which adjusts a threshold value of a signal indicative of heart rate according to the signal indicative of motion); and a memory (e.g., Fig. 8, 818) coupled to the one or more processors (e.g., Fig. 8, 810), wherein the memory stores program instructions (e.g., column 6, lines 14-18: the initial threshold value is programmable or may be a function of the average heart rate for a particular subject), wherein the program instructions are executable by the one or more processors (e.g., column 5, line 33 – column 6, line 6: Fig. 5 shows a high-level process flow chart for detecting a heart) where the steps of Fig. 5 correspond with the obtaining motion data (523), obtaining cardiac activity (521) and based on the analyzing operation, automatically adjusts a CA sensing parameter utilized by the medical device to detect R-waves in subsequent CA signals (525) and the other method steps as set forth above in the rejection of claim 1. 
With respect to claims 2 and 13, Farazi in view of Patel teaches the method of claim 1, wherein the CA sensing parameter defines a sensitivity profile and wherein the adjusting operation further comprises adjusting the CA sensing parameter to change a sensitivity of the sensitivity profile to at least reduce false arrhythmia detection due to undersensing or oversensing R-waves (e.g., column 1, lines 32-37 of Farazi: amplitude fluctuations due to respiration motion may result in inaccurate heart rate determination since detection of portions of the ECG other that the R wave results in spurious beat detections…, and column 6, line 47 – column 7, line 29 of Farazi).
As to claims 4 and 15, Farazi in view of Patel teaches the method of claim 2 and the system of claim 13, wherein the identifying, analyzing, adjusting and detecting operations are performed at least one of: i) beat by beat, or ii) for ensembles of beats (e.g., column 1, lines 14-37 of Farazi: identifying and analyzing steps are done beat-by-beat; column 5, lines 59-67 of Farazi: the signal indicative of motion is used to adjust the threshold value for the signal indicative of electrical activity of the heart (CA sensing parameter = threshold) - thus, beat-by-beat an adjustment is made based on the motion signal; and paragraphs [0057], [0071], and [0100] of Patel: an arrhythmia analysis is made via R-R intervals or a beat-by-beat basis).
With respect to claims 5 and 16, Farazi in view of Patel teaches the method of claim 1 and the system of claim 12, wherein the COI limit represents at least one of an expected variability of an amplitude of an R-wave or a presence of the R-wave (e.g., column 1, lines 18-31, column 3, lines 25-33, column 4, lines 7-15, column 5, line 32-column 6, line 36, and column 8, lines 51-55 of Farazi): COI limit=amplitude of an R-wave).
As to claims 9 and 20, Farazi in view of Patel teaches the method of claim 1 and the system of claim 12, wherein the motion data is indicative of the respiration cycle (e.g., abstract of Farazi), the determining operation further comprises determining that the respiration cycle reduced an amplitude of the CA signals (e.g., column 5, lines 19-31 of Farazi: microcontroller 810 uses motion sensor output 413 to dynamically update the threshold value in order to detect an accurate heart rate where when the motion sensor signal indicates a downward movement of the chest, the threshold value can be reduced, and when the motion sensor signal indicates an upward movement of the chest, the threshold value can be increased thereby reducing the amplitude of the detected signals when the threshold is increased).

Allowable Subject Matter
Claims 3, 6-8, 10-11, 14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2020/0376284 to Gill et al. is directed to an implantable medical device for arrhythmia detection where the IMD is configured with specific executable instructions to declare a candidate arrhythmia based on a characteristic of at least one R-R interval from the cardiac beats (e.g., abstract). This patent application is commonly owned by the Applicant, Pacesetter and has a different inventive entity, but it discloses obtaining motion data (acceleration signatures); obtaining cardiac activity signals for a series of beats (e.g., paragraph [0007]: at least one R-R interval from a series of cardiac beats), identifies whether a portion of a first signal exceeds a COI limit (e.g., paragraph [0007]: evaluates acceleration signals for ventricular events or COI), and detects an arrhythmia based on a presence or absence of one of more of the R-waves in at least a second segment of the CA signals (e.g., paragraph [0013]: re-assesses a presence or absence of at least one R-wave from the cardiac beats and based thereon confirms or denies the candidate arrhythmia).
US Patent Application Publication No. 2014/0275832 to Muehlsteff et al. is directed to a device and method for obtaining vital sign information of a subject which teaches that breathing movements lead to a temporal modulation of certain image features (e.g., paragraph [0004]), adjustment of algorithm parameters to be sensitive shallow breathing can cause additional problems (e.g., paragraph [0102]) and video cameras can monitor heart rate, R-R or other vital signs (e.g., paragraph [0005]).
US Patent Application Publication No. 2018/0220917 to Brisben et al. is directed to a multimode rate and rhythm analysis calculation for cardiac signal quality analysis that teaches that the peak ventricular depolarization signal or R-wave may drop in amplitude during ventricular fibrillation (an arrhythmia) (e.g., paragraphs [0002] and [0099]-[0100]). Thus, it was known to those skilled in the art that the R-wave amplitude can be indicative of arrhythmia.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792